Citation Nr: 0930685	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1959 to August 1961.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In January 2009 a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  In February 2009, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  


FINDINGS OF FACT

1.  Competent evidence reasonably establishes that the 
Veteran's right ear hearing loss disability is related to his 
exposure to noise trauma during military service.

2.  A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss (SNHL) of the left ear 
was not manifested in the first year following the Veteran's 
discharge form active duty; and a preponderance of the 
evidence is against a finding that his current left ear 
hearing loss disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right ear hearing loss 
disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Service connection for a left ear hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the Veteran's right ear hearing loss disability, 
inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on the matter, since any error in notice content or 
timing is harmless.

Regarding his left ear hearing loss disability, the Veteran 
was advised of VA's duties to notify and assist in the 
development of his claim.  By VCAA letter of January 2006, he 
was informed of the evidence and information necessary to 
substantiate that claim; the evidence VA was responsible for 
providing; and the evidence he was responsible for providing.  
This notice was issued prior to the RO determination in May 
2006 denying service connection.  

The U.S. Court of Appeals for the Federal Circuit had held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decisions of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  It is not alleged that the Veteran is 
prejudiced by a notice error.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for a VA 
audiological evaluation of the Veteran in May 2006.  The 
Board has secured a VHA advisory medical opinion in this 
matter.  The Veteran has not identified any pertinent 
evidence that is outstanding.  VA's duty to assist is met.  

B.  Factual Background

The Veteran's DD Form 214 shows that he served in the field 
artillery.  On July 1959 service entrance examination his 
whispered voice hearing was 15/15, bilaterally.  His STRs do 
not show complaint, treatment, or diagnosis pertaining to 
hearing loss.  On June 1961 service separation examination 
audiometry revealed a 30 decibel (35 decibel upon conversion 
from ASA to ISO values) puretone threshold at 4000 Hertz in 
the right ear; (all other puretone thresholds were reported 
to be 0 decibels (and normal, even with conversion from ASA 
to ISO values).

A September 2005 VA treatment record notes that the Veteran 
had a history of gradually progressive hearing loss, with no 
history of infection, tinnitus, or dizziness, but some noise 
exposure in service from artillery.  Audiological evaluation 
found showed a mild to moderately severe sensorineural 
hearing loss, bilaterally, worse in the right ear.  Speech 
discrimination was reported as "very poor" (less than 50 
percent).  

Statements from the Veteran's family members received in 
March 2006 indicate that he has had a long-standing problem 
with hearing which interferes with ability to hold 
conversations in person or on the phone and with television 
viewing.

On May 2006 VA examination, the Veteran reported that without 
hearing aids he was unable to hear and needed constant 
repetition.  He stated that his hearing loss began in 1959 
and became worse over the years.  He reported no ear 
pathology or ear surgery.  He provided a history of noise 
exposure as a forward observer in the artillery for 18 months 
with no hearing protection provided.  The examiner noted that 
the Veteran had additional noise exposure from hunting for 20 
years without hearing protection, 4 of those prior to 
entering the military.  Audiometry showed a moderately severe 
to severe sensorineural hearing loss at the mid and high 
frequencies in the right ear and moderately severe high 
frequency sensorineural hearing loss in the left ear.  
Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
50
75
65
65
LEFT
10
35
55
60
60

Speech discrimination was 64 percent in the right ear and 76 
percent in the left.  The examiner noted the Veteran's 
puretone threshold shift at 4000 Hertz in the right ear on 
service separation examination, but attributed it to hunting 
prior to service, and opined that the current hearing loss 
was unrelated to noise exposure in service.  

A May 2006 opinion from Dr. J.A.M. reads: "Above pt. has 
hearing loss caused by pt. being in artillery Division of 
Army."
In his June 2006 notice of disagreement, the Veteran alleged 
that his hearing loss started in 1960 during live fire field 
exercises in Germany.  He reported that the weapons fired 
included 105 mm Howitzers, 155 mm Howitzers, 8" self 
propelled cannons, atomic cannons, and Honest John missiles, 
all of which he heard and observed exploding on target with 
no ear protection while serving as a forward observer from 
1960 to 1961.  He disputed the May 2006 VA examiner's 
statements regarding his noise exposure while hunting, 
asserting that he had never hunted prior to his military 
service, having been too young for a hunting license, and 
that while hunting after service he had seldom fired his gun.

At the January 2009 Travel Board hearing, the Veteran 
testified about his noise exposure in service as a forward 
observer during live fire exercises and disputed the 
statements regarding hunting prior to service.  He reported 
that his hearing progressively worsened since service 
separation and that he now requires two hearing aids. He 
noted that his family had complained in the past about his 
hearing and that his quality of life had improved since he 
started wearing hearing aids.

In February 2009 the Board referred the case for a VHA 
medical advisory opinion.  In May 2009, a VA otolaryngologist 
who reviewed the Veteran's claims folder opined, in essence, 
that at service discharge the Veteran had a right ear hearing 
loss disability that was noise-induced.  It was indicated 
that further current hearing loss disability was unrelated to 
service, but likely secondary to "genetic reason." 

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including SNHL as an 
organic disease of the nervous system, may be service 
connected if manifested to a compensable degree within a 
specified period of time postservice (one year for SNHL).  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Right ear hearing loss 

It is not in dispute that the Veteran has a right ear hearing 
loss disability (by VA standards)(as defined in 38 C.F.R. 
§ 3.385).  Given his military assignment as a forward 
observer in an artillery unit, it may also readily be 
conceded that he was subjected to noise trauma in service.  
What he must still show to establish service connection for 
his right ear hearing loss is that the current disability is 
related to the presumed noise trauma in service.  The 
etiology of a disability is primarily a medical question.  As 
there is conflicting medical evidence in this matter, the 
Board must make a determination as to which opinion is more 
probative.  

While a VA audiologist opined in 2006 that the Veteran's 
hearing loss was unrelated to service, to include noise 
exposure therein, instead attributing it to pre-service noise 
exposure from hunting, this opinion failed to acknowledge the 
presumption of soundness upon service entrance.  See 
38 U.S.C.A. §§ 1111, 1132.  In contrast, the VHA 
otolaryngologist noted there was no evidence of hearing loss 
upon service entrance; indicated that there was noise induced 
right ear hearing loss at separation; noted the Veteran's 
noise exposure serving in an artillery unit; and opined that 
the noise-induced hearing loss manifest on service separation 
may have resulted from such noise exposure.  The Board finds 
the otolaryngologist's opinion more probative by virtue of 
his better awareness of the evidentiary record (and the legal 
presumption of soundness on service entry), the more detailed 
explanation of rationale, and more extensive medical 
training.  As the opinion in essence indicates that the onset 
of the right ear hearing loss occurred in service, the Board 
finds that competent evidence reasonably supports this claim, 
and that service connection for right ear hearing loss 
disability is warranted.

Left ear hearing loss

It is also not in dispute that the Veteran now has a left ear 
hearing loss disability, as such is shown by VA audiometry.  
As noted above, his noise exposure to noise trauma in service 
is conceded.  The remaining critical factor that must be met 
to establish service connection is that there is a nexus 
between the current left ear hearing loss and the noise 
exposure in service.

Significantly, the Veteran's STRs contain no mention of left 
ear hearing loss, nor was such found on service separation 
examination.  Consequently, service connection for left ear 
hearing loss on the basis that such disability became 
manifest in service and persisted is not warranted.  As there 
is no competent evidence that left ear sensorineural hearing 
loss was manifested in the first postservice year, there is 
no basis for considering (and applying) the chronic disease 
presumptions of 38 U.S.C.A. §§ 1112, 1137 (for SNHL as an 
organic disease of the nervous system).  

While Dr. J.A.M. has opined that the Veteran's current 
hearing loss is due to his military service, he provided no 
rationale for his opinion.  Consequently, the opinion is 
conclusory, and has scant probative value.  A VHA 
otolaryngologist opined in May 2009 that the left ear hearing 
loss was unrelated to military service, including noise 
exposure therein.  This opinion was based on the absence of 
audiometry showing left ear hearing loss on service 
separation in August 1961 and the fact that, following a 
"noise insult," an individual's hearing loss does not 
continue to deteriorate over a period of years as the 
Veteran's has done.  As the opinion of the VA 
otolaryngologist is based on a more complete awareness of the 
disability picture/medical history and contains a more 
detailed rationale (with identification of other possible 
etiology for the hearing loss), the Board finds it to be 
probative and persuasive.  Significantly, a lengthy time 
interval between service and the earliest postservice 
clinical documentation of a disability for which service 
connection is sought (here some 34 years) is also, of itself, 
a factor for consideration against a finding of service 
connection for such disability.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

Because he is a layperson, the Veteran's own opinion that his 
left ear hearing loss is related to service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Likewise, while statements by other laypersons who 
note that they observed the Veteran with difficulty hearing 
are competent to suggest he has a hearing loss, they are not 
competent evidence to establish the etiology of the hearing 
loss, as that is essentially a medical question that requires 
medical expertise.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for left ear hearing loss disability; hence, it 
must be denied.   


ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for left ear hearing loss disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


